                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 Doyle v. Purdue Pharma L.P. et al.              )
 Case No. 1:18-op-46327                          )   ORDER
                                                 )



       Before the Court is a Motion to Reconsider Ashley Poe’s Motion to Intervene as Plaintiff

and Class Representative (Doc. #: 39). The underlying Motion to Intervene as Plaintiff and Class

Representative (the “Motion”) was filed on February 24, 2020. Doc. #: 32. On March 20, 2020 the

Court denied the Motion. See non-document Order, March 20, 2020. On March 16, 2020 the Court

granted a separate Joint Motion for Extension of Time for discovery, which extended certain

deposition and briefing deadlines by 60 days. See MDL non-document Order, March 16, 2020.

       On reconsideration, the Court now construes the Motion as one for leave to amend the

Complaint to add Ashley Poe as the class representative to replace the disqualified representative.

See Smith v. Leis, No. 08-CV-234, 2009 WL 1687945, at *2 (S.D. Ohio June 12, 2009).

Considering the changed circumstances of the extended deadlines, the Court finds substitution of

a new class representative will cause no prejudice to Defendants or any further delay. Therefore,

the Motion is GRANTED. Ashley Rachel Dawn Poe is a Plaintiff and putative Class

Representative as of the date of this Order. The Court further orders that Plaintiffs shall promptly

meet all discovery obligations pertaining to the new class representative.
IT IS SO ORDERED.




                    /s/ Dan Aaron Polster_April 3, 2020_
                    DAN AARON POLSTER
                    UNITED STATES DISTRICT JUDGE




                    2
